Citation Nr: 0604005	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  00-14 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
including as a manifestation of undiagnosed illness.

2.  Entitlement to service connection for hypertension, 
including as a manifestation of undiagnosed illness.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to an initial evaluation higher than 10 
percent for gastritis with esophagitis and duodenitis.

5.  Entitlement to an initial compensable evaluation for 
bilateral pingueculae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
April 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, granted service 
connection for PTSD, a gastrointestinal disorder classified 
as "gastritis with esophagitis and duodenitis," and bilateral 
pingueculae, for which it assigned initial disability 
evaluations of 100 percent, 10 percent and noncompensable, 
respectively, effective April 30, 1999.  The veteran appealed 
the evaluations assigned for the gastrointestinal disorder 
and the bilateral pingueculae and the April 30, 1999, 
effective date assigned for each of the three service 
connection awards.

By the same rating decision, the RO also denied entitlement 
to service connection for hypertension, migraine headaches, 
and fibromyalgia with arthralgias as a manifestation of 
undiagnosed illness.  In an April 2005 rating decision, the 
RO granted service connection for fibromyalgia with 
arthralgias as a manifestation of undiagnosed illness, so 
that issue is no longer in appellate status.  

The veteran's claim was remanded in July 2004.  In the same 
decision, the Board denied an effective date earlier than 
April 30, 1999, for grants of service connection for PTSD, 
bilateral pingueculae, and gastritis with esophagitis and 
duodenitis.  Accordingly, those issues are no longer in 
appellate status.  

The issue of service connection for a sinus disability 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not treated for migraine headaches during 
service, and his current headaches are not the result of a 
disease or injury he had in service.  

2.  The veteran's migraine headaches are a part of his 
service-connected fibromyalgia.  

3.  The veteran did not develop hypertension in service or 
within one year of leaving service.  

4.  Throughout the period from the grant of service 
connection to the present, the veteran has not had more than 
moderate gastrointestinal symptoms; the symptoms have not 
been continuous.  

5.  Throughout the period from the grant of service 
connection to the present, the veteran has had corrected 
visual acuity of 20/20, and his field vision has been within 
normal limits.  

6.  Throughout the period from the grant of service 
connection to the present, the veteran's pingueculae have not 
resulted in pain, rest requirements, or episodic incapacity.  


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches secondary to 
service-connected fibromyalgia is granted.  38 U.S.C.A. § § 
1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.317 (2005).  

2.  Service connection for hypertension, to include as a 
result from an undiagnosed illness, is not warranted. 38 
U.S.C.A. § § 1101, 1110, 1112, 1131, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).  

3.  The requirements for a rating in excess of 10 percent for 
any point during the entire rating period for gastritis with 
esophagitis and duodenitis are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Codes 
7305, 7307 (2005).  

4.  The requirements for a compensable rating for any point 
during the entire rating period for bilateral pingueculae are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.84a, Diagnostic Codes 6002-6009, 6079, 6080 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  The RO sent the veteran a letter in July 2004 
explaining the claims process and providing him some 
information regarding what he needed to do to substantiate 
his claims.  

In this regard, the Board notes that, while complete notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims in May 2000, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims were readjudicated in an SSOC provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

The deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the veteran before the transfer and certification of the 
case to the Board.  The veteran had ample time in which to 
respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding the claims for service connection, the RO informed 
the veteran in the July 2004 VCAA letter about the 
information and evidence that is necessary to substantiate 
such a claim.  Specifically, the letter stated that the 
evidence must show three things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or that there was an event in service 
which caused injury or disease.  

You have a current physical or mental disability.  

There is a relationship between your current 
disability, and an injury, disease, or event in 
military service.  

The July 2004 VCAA letter also told the veteran that the 
relationship between certain diseases and an injury, disease, 
or event in military service is presumed for veterans who 
served in Southwest Asia during the Gulf War.  

The July 2004 VCAA letter also told the veteran about the 
information and evidence that is necessary to substantiate a 
claim for an increased rating.  Specifically, the letter 
stated:

The evidence must show that your service-connected 
disability has gotten worse.  

In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including all records held by Federal agencies, to include 
medical records at VA hospitals.  

The RO also informed the veteran about the information and 
evidence he was expected to provide in the July 2004 letter.  
Specifically, the RO told the veteran to provide enough 
information about his records so that it could request them 
from the person or agency that had them.  It also provided 
the veteran with VA Forms 21-4142, enabling the veteran to 
authorize the RO to obtain treatment records for his 
conditions.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  

It must also be noted that the veteran was sent a letter in 
March 2001 that told him what evidence remained outstanding 
and the reasons for the denials of his claims.  He was also 
asked for pertinent information, such as where he had been 
treated for the claimed conditions.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA medical records 
pertinent to the veteran's claims are in the claims file and 
were reviewed by both the RO and the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC regarding 
his claims which informed them of the laws and regulations 
relevant to the veteran's claims.  VA also arranged for a VA 
examination to be conducted to determine the etiology of the 
veteran's conditions.

With respect to the gastritis and eye disabilities, he was 
provided appropriate VA examinations in 2000 and 2003.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  The veteran has not reported receiving 
any recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
reports were thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

II.  Background

Service medical records show that in August 1992, the 
veteran's blood pressure was 128/93.  On the veteran's report 
of medical history form from March 1993, he stated that he 
did not have nose trouble, sinusitis, hay fever, high blood 
pressure, or headaches.  On his separation examination from 
March 1993, the veteran's blood pressure was 122/76.  No 
findings were made regarding the veteran's sinuses, or 
regarding any headaches.  His sinuses were evaluated as 
normal.  

At the veteran's VA Persian Gulf Registry Examination from 
October 1998, he described hypertension.  He also described 
twitching muscles around his left eye for the last 5 years.  
The examiner stated that the veteran was not under treatment 
at the current time, and that he had discontinued treatment 
secondary to cost.  Upper GI series in 1998 showed duodenitis 
and a small hiatal hernia.

VA Medical Center treatment records were submitted from 1998 
to 1999.  A treatment record dated December 1998 showed that 
the veteran had hypertension in 1996.  His blood pressure was 
102/70.  When the veteran was seen in January 1999, his blood 
pressure was 130/82.  The examiner noted that two years ago, 
the veteran discovered having severe hypertension, and a 
company physician put a capsule under the veteran's tongue to 
bring the pressure down.  When the veteran was seen at the VA 
Medical Center in May 1999, his blood pressure was 102/70.  

The veteran underwent a VA examination for his eyes in March 
2000.  His chief complaint was that his eyes would swell 
occasionally, about 3-4 times a year.  His pinguecula were 
becoming inflamed, and they would make his eyes feel 
irritated and itch.  His best corrected visual acuity was 
20/20 in both eyes.  No diplopia test was performed due to 
the absence of diplopia complaints.  The veteran's pinguecula 
were quiet and not inflamed.  The macula were clear in both 
eyes.  The visual field test was within normal limits in both 
eyes.  The examiner's impression was pinguecula of both eyes, 
quiet, and myopia of both eyes.  

He also underwent a general VA examination in March 2000.  
His blood pressure was 140/90 sitting, 136/80 standing, and 
130/80 recumbent.  

The veteran underwent an esophagogastroduodenoscopy (EGD) in 
April 2000.  Findings showed that there was a probable 
Schatzki ring at the distal esophagus, evidence of Grade III 
erosive esophagitis, evidence of chronic gastritis, and 
evidence of duodenitis.  

A VA treatment record from September 2000 shows that the 
veteran was seen for his eyes.  The veteran's visual acuity 
was 20/20.  He reported redness in his right eye along with 
itching, burning, and aching.  That same month, the veteran 
also sought treatment for his gastrointestinal disorder, 
complaining of pyrosis 3-4 times per week and nocturnal 
regurgitation 2 times per week.  The severity of these 
complaints was noted as "mild" by the examining physician.

A December 2002 VA treatment record indicates the veteran's 
blood pressure was 149/87, which was elevated, and it was 
noted that he may require treatment.  However, an October 
2003 VA treatment note indicated the hypertension had 
resolved, and blood pressure was 123/83.  It was also noted 
at that time that the veteran's prescription for eye drops 
was renewed for his complaints of dry eyes.

The veteran underwent a VA examination for his eyes in 
November 2003.  His visual acuity was 20/20 in both eyes.  
The veteran reported a history of his right eye watering 
after returning from Desert Storm, with the ocular history 
otherwise unremarkable.  The sclera and conjunctiva were 
clear and quiet.  The cornea was clear in both eyes.  There 
was a small pingueculae nasal bulbar conjunctiva area 
bilaterally, but it was not inflamed.  

The veteran underwent a VA examination for his esophagus in 
November 2003.  He reported regurgitation if he bent over, 
acid reflux when he was sleeping, and treatment with Maalox 
and Zantac.  He described taking Rolaids, Maalox, and Pepto-
Bismol all the time.  He had an upper GI series in 1998 which 
showed a hiatal hernia and duodenitis, but no evidence of 
reflux, and he was treated with Zantac, and subsequently 
Pepcid.  He underwent an esophagogastroduodenoscopy in 1999 
showing grade III reflux esophagitis and chronic gastritis 
and duodenitis.  He avoided spicy foods.  He denied stomach 
or chest pain and currently was taking a light purple pill 
which he said relieved his symptoms.  He had noted no 
hematemesis or blood in his stool.  There had been no nausea 
or vomiting.  The examiner's impression was gastroesophageal 
reflux, and remote esophagitis by history, and persistent 
symptoms of regurgitation and reflux.  

An esophagram and upper GI series in November 2003 showed 
gastroesophageal reflux with no strictures or diverticula in 
the esophagus.  There was no evidence of esophagitis.  There 
was no evidence of gastric outlet obstruction and no evidence 
of ulcerations or duodenitis.  

The veteran underwent a VA examination in August 2004 for 
headaches.  His blood pressure was 120/68.  The veteran 
reported having headaches that occurred about 2-3 times per 
week associated with mild head pain.  The veteran reported 
his headaches as severe, rated as 10/10 in severity.  He 
denied other neurological symptoms associated with the 
headache.  The examiner's assessment was migraine headaches.  
The examiner commented that there was no association between 
the veteran's time in the Persian Gulf and his current 
headaches.  The veteran stated that his headaches started in 
1995 about 2 years after he was discharged from the military.  
The examiner commented that there was no connection between 
the veteran's military service and his current complaints of 
headaches.  The examiner stated that the veteran had a 
possible diagnosis of fibromyalgia, and headaches were 
associated with fibromyalgia.  

The veteran underwent a VA examination for his joints in 
August 2004.  No findings were made regarding his 
cardiovascular system or high blood pressure.  

III.  Analysis

A.  Laws and regulations regarding service connection

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  

Certain chronic disabilities, such as hypertension and other 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2005).

With respect to that aspect of the veteran's claims 
concerning an undiagnosed illness, VA shall pay compensation 
in accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and
(ii)	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002); 38 C.F.R. 
§ 3.317 (a)(1) (2004).  

Among other things, a "qualifying chronic disability" 
includes (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

1.  Entitlement to service connection for migraine headaches, 
including as a manifestation of undiagnosed illness.

No discussion regarding entitlement to service connection for 
a disability attributable to an undiagnosed illness need take 
place because the veteran's complaints are attributable to a 
known diagnosis - migraine headaches - per the recent VA 
examination.  See 38 C.F.R. § 3.317.

Although the veteran has been diagnosed with headaches 
(August 2004 VA examination), he was not seen for headaches 
in service.  At his separation examination in 1993, no 
findings were made regarding headaches, and on the veteran's 
report of medical history form from separation in March 1993, 
he reported that he did not have headaches.  Although the 
veteran reported headaches at his Persian Gulf Registry 
examination in October 1998, this was more than 5 years after 
he left service in April 1993.  Because of the lack of 
complaints for headaches in service or until five years after 
service, the veteran's claim must be denied on a direct 
basis.  

However, VA's duty to assist a claimant with the development 
of evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application). Because the evidence in this 
case reasonably raises a claim for secondary service 
connection, that will be considered. 

When a disability is proximately due to or the result of a 
service-connected disease or injury, it shall be service-
connected.  38 C.F.R. § 3.310(a) (2005).  The examiner at the 
veteran's August 2004 VA examination noted the veteran's 
diagnosis of fibromyalgia, and stated that "headaches are 
associated with fibromyalgia." (Emphasis added).  The 
veteran is service-connected for fibromyalgia. A review of 
Diagnostic Code 5025 for fibromyalgia shows that the 
symptomatology to consider (with higher ratings granted based 
on the frequency of the symptoms) are: "Widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesiasis, headache (emphasis added), irritable bowel 
symptoms, depression, anxiety, or Raynaud's like symptoms."

Service connection on a secondary basis for headaches is 
appropriate since the VA examiner clearly stated these are 
associated with the service-connected fibromyalgia - an 
opinion supported by VA's criteria for rating this condition.  
This does not mean, however, that a separate rating will be 
assigned for the veteran's headaches, since that may violate 
the rule against pyramiding.  38 C.F.R. § 4.14.  That is a 
matter to be considered in the first instance by the RO.  
Accordingly, the veteran's claim of service connection for 
headaches is granted on a secondary basis.  

2.  Entitlement to service connection for hypertension, 
including as a manifestation of undiagnosed illness.

No discussion regarding entitlement to service connection for 
a disability attributable to an undiagnosed illness need take 
place because the veteran's complaints of elevated blood 
pressure are attributable to a known diagnosis - 
hypertension.  See 38 C.F.R. § 3.317.

Effective January 12, 1998, the rating schedule provides for 
a 10 percent rating when diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2005).

The evidence does not show that the veteran developed 
hypertension to a degree of 10 percent or more in service or 
within one year of leaving service.  At the veteran's 
separation examination in March 1993, his blood pressure was 
only 122/76.  As the veteran did not have a diastolic 
pressure of 100 or systolic pressure of 160, the evidence 
shows that the veteran did not develop hypertension in 
service or within one year of leaving his first period of 
service.  Thus, the veteran's claim must be denied on both a 
direct and presumptive basis.  

Although the veteran asserts that his hypertension is the 
result of service during the Persian Gulf War, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge, such as providing a 
diagnosis of hypertension, or linking it to service. Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim must be denied.  38 
U.S.C.A §5107 (West 2002)


B.  Laws and regulations regarding initial rating claims

In general, disability evaluations are assigned by applying a 
schedule of ratings that represents, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002).  Although the 
regulations require that a disability be viewed in relation 
to its whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2005), 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

 1.   Entitlement to an initial evaluation higher than 10 
percent for gastritis with esophagitis and duodenitis.

The veteran's disability has been rated under Diagnostic Code 
7309, for stenosis of the stomach, which instructs to rate 
under Diagnostic Code 7304 for gastric ulcer.  There are no 
rating criteria for gastric ulcer, but there are rating 
criteria for duodenal ulcer under Diagnostic Code 7305.  

Under Diagnostic Code 7305, a 10 percent rating is assigned 
for mild gastric ulcer with recurring symptoms once or twice 
yearly.  A 20 percent rating is assigned for moderate 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  The next higher, 40 percent 
evaluation contemplates a moderately severe ulcer, less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  38 C.F.R. § 4.114.

Under Diagnostic Code 7307, a 10 percent evaluation is 
assigned for chronic hypertrophic gastritis, with small 
nodular lesions and symptoms.  A 30 percent evaluation is in 
order for multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation is warranted for severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 
4.114.

Under Diagnostic Code 7305, to be entitled to a 20 percent 
initial rating (the next higher rating after the veteran's 10 
percent rating), the evidence would have to show that the 
veteran has moderate recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration or 
with continuous moderate manifestations.  However, the 
findings from the November 2003 and April 2000 VA 
examinations do not show this to have been the case.  At the 
November 2003 VA examination, the veteran denied stomach or 
chest pain, and there had not been any nausea or vomiting.  
When the veteran underwent an esophagram and upper GI series, 
there was no evidence of esophagitis, and no evidence of 
ulcerations or duodenitis.  The evidence simply has not shown 
moderate recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration.  It has also not 
shown continuous moderate manifestations.  Accordingly, for 
those reasons, the veteran's claim must be denied when it is 
considered under Diagnostic Code 7305.  

Under Diagnostic Code 7307, in order to be entitled to a 30 
percent initial rating (the next higher initial rating after 
the veteran's 10 percent rating), the evidence would have to 
show that the veteran has multiple small eroded or ulcerated 
areas and symptoms.  However, when the veteran underwent an 
esophagram and upper GI series in November 2003, there were 
no strictures or diverticula in the esophagus, and no 
evidence of gastric outlet obstruction, or ulcerations or 
duodenitis.  Thus, he is not entitled to an increased initial 
rating under Diagnostic Code 7307.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and accordingly, it 
must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  Based on the foregoing, the veteran's 
gastrointestinal disorder was appropriately evaluated as 10 
percent disabling for the entire period from the grant of 
service connection to the present.  

  2.  Entitlement to an initial compensable evaluation for 
bilateral pingueculae.

The Board notes that the rating code does not contain rating 
criteria specifically for pingueculae.  Therefore, the Board 
will rate the veteran's disability by analogy.  See 38 C.F.R. 
§ 4.20.

The codes which the Board finds most analogous are Codes 
6002-6009.  In particular, Diagnostic Code 6002 addresses 
"scleritis", and this is the Code that the RO used to rate 
the veteran's disability.  The criteria for these codes is 
that used for an unhealed injury to the eye which is rated 
from 10 percent to 100 percent for visual acuity or field 
loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating assigned 
during active pathology is 10 percent.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

With regard to visual acuity, the Board notes that at the 
time of the veteran's March 2000 and November 2003 VA 
examination, he was found to have corrected visual acuity of 
20/20 in both eyes.  Based upon the findings at the time of 
these VA examinations, a compensable evaluation is not 
warranted for visual acuity.

Regarding field loss, the examiner at the March 2000 VA 
examination stated that the veteran's field test was within 
normal limits.  The November 2003 examination did not show an 
abnormal field test either.  The veteran had 360 degree 
coverage.  Based on these findings, the veteran is not 
entitled to an increased initial rating pursuant to 
Diagnostic Code 6080.  

There has been no demonstration that the veteran's 
pingueculae causes pain, rest requirements or episodic 
incapacity.  At the time of his November 2003 VA examination, 
the veteran's sclera and conjunctiva were clear and quiet.  
Although there was a small pingueculae nasal bulbar 
conjunctiva area bilaterally, it was not inflamed.  Also, the 
examiner at the March 2000 VA examination stated that the 
veteran's pinguecula in both eyes were quiet.  Based on these 
findings, the veteran is not entitled to a higher initial 
rating for pain, rest requirements, or episodic incapacity 
pursuant to Diagnostic Codes 6002-6009.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and accordingly, it 
must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  Based on the foregoing, the veteran's 
bilateral pingueculae were appropriately evaluated as 
noncompensably disabling for the entire period from the grant 
of service connection to the present.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6002-6009 (2005).  

ORDER

Entitlement to service connection for migraine headaches is 
granted as secondary to service-connected fibromyalgia. 

Entitlement to service connection for hypertension, to 
include as secondary to an undiagnosed illness, is denied.

Entitlement to an increased initial rating from 10 percent 
for gastritis with esophagitis and duodenitis is denied.  

Entitlement to a compensable initial rating for bilateral 
pingueculae is denied.  

REMAND

Regarding the veteran's claim for a sinus disability, the 
evidence shows that he was seen in service for variously 
diagnosed rhinitis and allergic disorders.  He was seen in 
June 1987 for seasonal allergies.  He was diagnosed in May 
1988 for allergic rhinitis.  Finally, he was seen in April 
1990 for allergic seasonal pollinosis.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

When the veteran's claim was remanded in July 2004, the 
veteran had not yet been diagnosed with a post-service sinus 
disorder.  However, after the remand, the veteran was 
diagnosed with ethmoid sinusitis at an August 2004 VA 
examination, and that diagnosis was verified by a CT scan in 
the same month.  Based on the findings regarding the 
veteran's allergies in service, and the current diagnosis of 
sinusitis, the veteran's claim should be remanded for a VA 
examination in order to determine whether the veteran has any 
sinus disorders, and if so, whether they are related to the 
veteran's treatment in service for the aforementioned 
disorders.  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1. Arrange for the veteran to be 
scheduled for a VA examination.  The 
claims folder, and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
examination report should include a 
response to the following:

a.  Please provide diagnoses of all 
sinus disorders.  

b.  State a medical opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that any 
diagnosed sinus disorders are the 
result of the veteran's treatment in 
service for allergic rhinitis, and 
seasonal pollinosis as opposed to it 
being due to some other factor or 
factors.  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

2.  Thereafter, the appellant's claim of 
entitlement to service connection for a 
sinus disability should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


